                                           Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9       HOWARD CLARK,                                    Case No. 20-cv-03221-JSC
                                                        Plaintiff,
                                  10
                                                                                            ORDER RE: MOTION TO DISMISS
                                                 v.                                         SECOND AMENDED COMPLAINT
                                  11

                                  12       WESTBRAE NATURAL, INC.,                          Re: Dkt. No. 38
Northern District of California
 United States District Court




                                                        Defendant.
                                  13

                                  14

                                  15          The pending motion to dismiss asks whether Plaintiff has plausibly alleged that a label

                                  16   describing soy milk as “vanilla” soymilk misrepresents to reasonable consumers that the product’s

                                  17   vanilla flavor is derived exclusively from the vanilla bean plant.1 The Court previously granted

                                  18   Defendant’s motion to dismiss Plaintiff’s First Amended Complaint. (Dkt. No. 33. 2)

                                  19   Defendant’s motion to dismiss Plaintiff’s Second Amended Complaint is now pending before the

                                  20   Court. (Dkt. No. 38.) Having considered the parties’ briefs and having had the benefit of oral

                                  21   argument on April 15, 2021, the Court GRANTS the motion to dismiss. Plaintiff has failed to

                                  22   plausibly allege that a reasonable consumer would be misled by Defendant’s label and has failed

                                  23   to state a claim under the UCL’s unlawful prong.

                                  24                                            BACKGROUND

                                  25          This action challenges Defendant’s labeling of the Product pictured below:

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6, 14.)
                                  28
                                       2
                                         Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 2 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   (Second Amended Complaint (SAC), Dkt. No. 35 at ¶ 1.) Plaintiff alleges that he relied upon the

                                  17   “Vanilla” representation when he purchased the Product and that “[h]e believed that the vanilla

                                  18   flavor in the Product was exclusively from the vanilla plant.” (Id. at ¶ 11.) However, “scientific

                                  19   testing of the Product on January 31, 2020 by the Mass Spectrometry Facility, Food Innovation

                                  20   Center North, revealed that the Product’s vanilla flavor Product [sic] does not come exclusively

                                  21   from the vanilla plant.” (Id. at ¶ 23.) The testing identified 35 flavor compounds including

                                  22   vanillin and maltol, which “are flavoring agents commonly added to food to simulate, resemble or

                                  23   reinforce the flavor notes and aromas of vanilla from the vanilla plant.” (Id. at ¶¶ 25-28.)

                                  24           Plaintiff alleges that “[h]e would not have purchased the Product at a premium price or

                                  25   bought the Product at all had Plaintiff known the truth.” (Id.) Further, according to a 2020

                                  26   consumer survey, “49.6% percent . . . believed that the term ‘Vanilla’ on the Product means that

                                  27   that the origin of the Product’s vanilla flavor ‘comes exclusively from ingredients derived from the

                                  28   vanilla plant, such as vanilla beans or vanilla extract.’” (Id. at ¶ 22.)
                                                                                           2
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 3 of 10




                                   1          Plaintiff alleges that Defendant’s labeling violates California’s consumer protection laws

                                   2   including (1) California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et.

                                   3   seq. under the unlawful, unfair, and fraudulent prongs (claims 1 and 2); (2) California’s false

                                   4   advertising law, Cal. Bus. & Prof. Code §§ 17500, et. seq. (claim 3); and (3) the California

                                   5   Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et. seq (claim 4). He seeks

                                   6   damages, restitution, and an injunction to stop Defendant’s allegedly false and misleading

                                   7   marketing practice regarding the Product. The Court previously granted Defendant’s motion to

                                   8   dismiss for failure to state a claim. (Dkt. No. 33.) Plaintiff thereafter filed the now operative

                                   9   Second Amended Complaint and Defendant again moved to dismiss. (Dkt. Nos. 35, 38.)

                                  10                                               DISCUSSION

                                  11          The SAC repleads the same claims under California’s consumer protection statutes as the

                                  12   First Amended Complaint. Defendant contends that Plaintiff’s claims (1) fail the reasonable
Northern District of California
 United States District Court




                                  13   consumer test, (2) are preempted, (3) are barred because Plaintiff lacks standing to pursue

                                  14   injunctive relief, and (4) are barred because Plaintiff cannot seek restitution.

                                  15          A. Plaintiff’s Deception Claims

                                  16          False advertising claims under the UCL, CLRA, and false advertising law are governed by

                                  17   the “reasonable consumer” standard. See Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th

                                  18   Cir. 2008). A plaintiff must show that consumers are “likely to be deceived” by the challenged

                                  19   statements. Id. The Court previously held that Plaintiff had not alleged facts that plausibly

                                  20   supported an inference that a reasonable consumer would interpret “vanilla” on the Product’s label

                                  21   to mean that the Product’s flavor is derived exclusively from the vanilla bean. The Court also

                                  22   concluded that “Plaintiff’s barebones allegation regarding the results of a 2020 survey which

                                  23   allegedly showed that 69.5% of 400 consumers believed that ‘the ‘Vanilla’ representation on the

                                  24   Product meant that the Product’s flavor comes exclusively from the vanilla bean’ (see FAC ¶ 2),

                                  25   does not push Plaintiff’s reasonable consumer allegation over the plausibility line.” (Dkt. No. 33

                                  26   at 6.) Plaintiff’s SAC fares no better.

                                  27          First, as this Court and numerous other courts considering challenges to the use of the

                                  28   word “vanilla” in food descriptions have held, there is nothing about the word “vanilla” itself
                                                                                          3
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 4 of 10




                                   1   which suggests to the reasonable consumer that the flavor comes exclusively from the vanilla bean.

                                   2   See, e.g., Twohig v. Shop-Rite Supermarkets, Inc., No. 20-CV-763 (CS), 2021 WL 518021, at *3

                                   3   (S.D.N.Y. Feb. 11, 2021) (concluding on a motion to dismiss that a reasonable consumer “would

                                   4   understand that ‘vanilla’ is merely a flavor designator, not an ingredient claim” and collecting

                                   5   S.D.N.Y. cases regarding the same); Harris v. McDonalds, No. 20-cv-06533-RS Dkt. No. 40.

                                   6   (N.D. Cal. Mar. 24, 2021) (finding that plaintiff had failed to plausibly allege that a reasonable

                                   7   consumer would be misled by McDonald’s labeling of its ice cream as “Vanilla” or “Vanilla

                                   8   Cone” without qualification).

                                   9           Second, there is nothing about the Product’s label which would prompt a reasonable

                                  10   consumer to conclude otherwise. The label just includes the word “Vanilla”; it does not include

                                  11   the words “Made with Aged Vanilla,” see Dailey v. A&W Concentrate Co., No. 20-CV-02732-

                                  12   JST, 2021 WL 777114, at *1 (N.D. Cal. Feb. 16, 2021); see also Mantikas v. Kellogg Co., 910
Northern District of California
 United States District Court




                                  13   F.3d 633, 638 (2d Cir. 2018) (plaintiffs plausibly alleged consumers would believe Cheez-it

                                  14   crackers were made predominantly with whole grain where label stated “made with whole grain”);

                                  15   nor does it include any vignettes or images of a vanilla plant or bean, see Budhani v. Monster

                                  16   Energy Company, No. 20-CV-1409 (LJL), 2021 WL 1104988, at *4 (S.D.N.Y. Mar. 22, 2021);

                                  17   see also Williams, 552 F.3d at 939 (holding that a reasonable consumer could interpret a “fruit

                                  18   juice snack” product with a label picturing different fruits to mean that the product contains the

                                  19   pictured fruits).

                                  20           Third, the results of a consumer survey allegedly completed on December 11, 2020 do not

                                  21   save Plaintiff’s deception claims. (SAC at ¶ 20, Ex. A.) Plaintiff alleges that 403 individuals were

                                  22   shown a picture of the Product and asked: “What does the term ‘Vanilla’ on the above pictured

                                  23   product convey to you about the origin of the vanilla flavor?” The consumers were given multiple

                                  24   choice responses, and 49.6% of the consumers surveyed selected the response that they “believed

                                  25   that the term ‘Vanilla’ on the Product means that that the origin of the Product’s vanilla flavor

                                  26   ‘comes exclusively from ingredients derived from the vanilla plant, such as vanilla beans or

                                  27   vanilla extract.’” (Id. at ¶¶ 21-22; Dkt. No. 35-1 at 7.) At least two other courts have considered

                                  28   nearly identical surveys by the same counsel as here and found that “the survey does not plausibly
                                                                                         4
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 5 of 10




                                   1   support Plaintiffs’ claim.” Twohig, 2021 WL 518021, at *5; Pichardo v. Only What You Need,

                                   2   Inc., No. 20-CV-493 (VEC), 2020 WL 6323775, at *4 n.7 (S.D.N.Y. Oct. 27, 2020). Both courts

                                   3   concluded that the surveys—which posited nearly the identical questions as were asked here—are

                                   4   flawed. As the Twohig court noted,

                                   5                  the survey presumes that the label conveys something about that
                                                      origin, and it did not give participants the option of stating that they
                                   6                  believed that the label conveyed nothing about the origin of the
                                                      vanilla taste, (id.). While ‘[t]he role of the court at this stage of the
                                   7                  proceedings is not in any way to evaluate the truth as to what really
                                                      happened, but merely to determine whether the Plaintiff’s factual
                                   8                  allegations are sufficient to allow the case to proceed,” Doe v.
                                                      Columbia University, 831 F.3d 46, 59 (2d Cir. 2016), the survey here
                                   9                  – designed at the behest of counsel who apparently has brought nearly
                                                      100 similar lawsuits challenging the labeling of vanilla flavored
                                  10                  products and presumably has given significant thought to the
                                                      questions – is sufficiently flawed that it does not contribute enough to
                                  11                  render the claims plausible.
                                  12   Twohig, 2021 WL 518021, at *5 (footnote omitted). The Court agrees. Plaintiff’s attempt to
Northern District of California
 United States District Court




                                  13   distinguish the questions in the Twohig and Pichardo surveys is unavailing as any differences are

                                  14   immaterial. See Twohig v. Shop-Rite Supermarkets, Inc., No. 20-CV-763 (CS), Dkt. No. 15- 2

                                  15   (First Amended Complaint, Ex. B) (S.D.N.Y. July 27, 2020); Pichardo v. Only What You Need,

                                  16   Inc., No. 20-CV-493 (VEC), Dkt. No. 22-1 (First Amended Complaint, Ex. 1) (S.D.N.Y. July 14,

                                  17   2020). In any event, even without the survey’s flaws, “the survey does not shift the prevailing

                                  18   reasonable understanding of what reasonable consumers understand the word [vanilla] to mean or

                                  19   make plausible the allegation that reasonable consumers are misled by the term [vanilla].” Becerra

                                  20   v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1231 (9th Cir. 2019); see also Yu v. Dr Pepper

                                  21   Snapple Group, Inc., No. 18-CV-6664, 2020 WL 5910071, at *5 (N.D. Cal. Oct. 6, 2020)

                                  22   (“adding surveys cannot alone salvage implausible claims” of consumer deception).

                                  23          Fourth, Plaintiff’s reliance on Kang v. P.F. Chang’s China Bistro, Inc., No. 20-55138,

                                  24   2021 WL 463443, at *1 (9th Cir. Feb. 9, 2021), is unpersuasive. In Kang, the district court

                                  25   granted a motion to dismiss on the grounds that the plaintiff had not plausibly alleged that the

                                  26   “defendant’s use of the term ‘krab mix’ in the ingredient list for certain of its sushi rolls [wa]s

                                  27   likely to deceive reasonable consumers into thinking that the sushi rolls contain at least some real

                                  28   crab meat when in fact they contain none.” Id. at *1. The Ninth Circuit reversed because it was
                                                                                          5
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 6 of 10




                                   1   plausible that a reasonable consumer might believe that “krab mix” was a mixture of real and

                                   2   imitation crab. Id. In so holding, the Ninth Circuit noted that “[b]ecause the term ‘krab mix’ lacks

                                   3   any commonly understood contrary meaning, we cannot say, in the absence of evidence bearing

                                   4   on the issue, that [plaintiff’s] allegation is implausible on its face.” Id. at *2.

                                   5           Kang might provide support for Plaintiff’s position if he was arguing that a reasonable

                                   6   consumer would interpret “Vanilla” to mean that the soymilk was flavored at least partially by

                                   7   beans from the vanilla plant. But he is not. He contends that a reasonable consumer would

                                   8   interpret the bald word “vanilla” to mean that the soymilk’s vanilla flavor comes exclusively from

                                   9   the vanilla bean plant. (SAC at ¶ 11.) Kang held that a reasonable consumer would not interpret

                                  10   “krabmix” to mean they were purchasing a product made with 100% crab. Id. at *1. Similarly,

                                  11   here, it is not plausible that a reasonable consumer would interpret a product labeled as a “vanilla”

                                  12   product to mean that the vanilla flavor is derived exclusively from the vanilla bean plant. Such an
Northern District of California
 United States District Court




                                  13   inference is just too far a reach.

                                  14           Finally, Plaintiff alleges that consumers are more likely to be confused here because the

                                  15   vanilla in a competing product, EdenSoy Vanilla Soymilk, has a similar price point and obtains its

                                  16   vanilla flavor exclusively from the vanilla plant. (Id. at ¶¶ 36-37.) Even accepting these

                                  17   allegations regarding EdenSoy’s product as true, there is nothing in the SAC to suggest that

                                  18   consumers are aware that EdenSoy’s vanilla flavoring comes exclusively from the vanilla plant, or

                                  19   that even if they did, that they would make the same assumption regarding the Product here. As

                                  20   such, these allegations fail to “nudge” Plaintiff’s deception claims “across the line from

                                  21   conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  22           Accordingly, as Plaintiff has again failed to plausibly allege that a reasonable consumer

                                  23   would expect that soymilk labelled as “vanilla” derives its vanilla flavor exclusively from vanilla

                                  24   bean, all of his deception claims (claims 2-4) must again be dismissed.

                                  25           B. Plaintiff’s UCL Unlawful Claim

                                  26           Plaintiff’s first claim for relief is under the unlawful prong of the UCL. His unlawfulness

                                  27   claim is based Defendant’s alleged violation of the Sherman Act, and the Federal Food, Drug, and

                                  28   Cosmetic Act (FDCA) and its implementing regulations, as well as the violations of the CLRA
                                                                                           6
                                           Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 7 of 10




                                   1   and false advertising laws discussed above. (SAC at ¶¶ 54- 59.) Because the Court has dismissed

                                   2   these latter claims, they cannot serve as a predicate for his UCL violation. See Krantz v. BT Visual

                                   3   Images, LLC, 89 Cal. App. 4th 164, 178 (2001) (holding that UCL claims under the unlawful

                                   4   prong “stand or fall depending on the fate of the antecedent substantive causes of action.”).

                                   5          The Court thus turns to Plaintiff’s contention that the Product is unlawful because it

                                   6   violates 21 C.F.R. § 101.22(i)(1) and the Sherman Act.3 (Dkt. No. 41 at 24-25.)

                                   7                  1. FDCA Regulations

                                   8          Section 101.22 is entitled “Foods; labeling of spices, flavorings, colorings and chemical

                                   9   preservatives.” Section 101.22(i)(1) provides in its entirety:

                                  10          (1) If the food contains no artificial flavor which simulates, resembles or
                                  11          reinforces the characterizing flavor, the name of the food on the principal
                                              display panel or panels of the label shall be accompanied by the common or
                                  12          usual name of the characterizing flavor, e.g., “vanilla”, in letters not less than
Northern District of California
 United States District Court




                                              one-half the height of the letters used in the name of the food, except that:
                                  13
                                              (i) If the food is one that is commonly expected to contain a characterizing
                                  14
                                              food ingredient, e.g., strawberries in “strawberry shortcake”, and the food
                                  15          contains natural flavor derived from such ingredient and an amount of
                                              characterizing ingredient insufficient to independently characterize the
                                  16          food, or the food contains no such ingredient, the name of the characterizing
                                              flavor may be immediately preceded by the word “natural” and shall be
                                  17          immediately followed by the word “flavored” in letters not less than one half the height of
                                              the letters in the name of the characterizing flavor, e.g., “natural strawberry flavored
                                  18
                                              shortcake,” or “strawberry flavored shortcake”.
                                  19
                                              (ii) If none of the natural flavor used in the food is derived from the product
                                  20          whose flavor is simulated, the food in which the flavor is used shall be
                                              labeled either with the flavor of the product from which the flavor is derived
                                  21          or as “artificially flavored.”
                                  22
                                              (iii) If the food contains both a characterizing flavor from the product whose
                                  23          flavor is simulated and other natural flavor which simulates, resembles or
                                              reinforces the characterizing flavor, the food shall be labeled in accordance
                                  24          with the introductory text and paragraph (i)(1)(i) of this section and the
                                  25
                                       3
                                  26     Because the predicate violation is based on regulations which include no requirement that the
                                       public be likely to experience deception, the reasonable consumer standard does not apply. See
                                  27   Silver v. BA Sports Nutrition, LLC, No. 20-CV-00633-SI, 2020 WL 2992873, at *4 (N.D. Cal.
                                       June 4, 2020) (citing Bruton v. Gerber Prods. Co., 703 Fed. App’x 468, 472 (9th Cir. 2017)
                                  28   (“[T]he reasonable consumer test is a requirement under the UCL’s unlawful prong only when it is
                                       an element of the predicate violation.”).
                                                                                         7
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 8 of 10




                                               name of the food shall be immediately followed by the words “with other
                                   1           natural flavor” in letters not less than one-half the height of the letters used
                                   2           in the name of the characterizing flavor.
                                       21 C.F.R. § 101.22(i)(1). As relevant here, this Section states that a manufacturer can label its
                                   3
                                       product as a “vanilla” product so long as it contains no artificial ingredients that provide the
                                   4
                                       vanilla flavor, although there are certain exceptions.
                                   5
                                               Plaintiff’s SAC appears to allege that (1) his testing showed that the Product contains
                                   6
                                       vanillin and maltol, (2) vanillin and maltol are artificial flavors, and (3) therefore the Product is
                                   7
                                       mislabeled under 21 C.F.R. § 101.22(i)(1). (Dkt. No. 35 ¶¶ 27-31, 55-56.) Defendant’s motion to
                                   8
                                       dismiss explained why Plaintiff’s allegation that vanillin and maltol are artificial ingredients is
                                   9
                                       wrong. (Dkt. No. 38 at 17-19.) In his opposition, Plaintiff backed off from this allegation (Dkt.
                                  10
                                       No. 41 at 23), and at oral argument when the Court asked Plaintiff whether he had a good faith
                                  11
                                       basis for alleging that the vanillin and maltol in the Product were not natural ingredients, Plaintiff
                                  12
Northern District of California
 United States District Court




                                       demurred, and for good reason. See Barreto v. Westbrae Nat., Inc., No. 19-CV-9677 (PKC), 2021
                                  13
                                       WL 76331, at *4 (S.D.N.Y. Jan. 7, 2021). Plaintiff has not alleged and cannot plausibly allege
                                  14
                                       that that maltol and vanillin in the Product are artificial flavors; instead, Plaintiff has pivoted to
                                  15
                                       two other theories as to how Defendant’s label violates this FDA regulation even if the maltol and
                                  16
                                       vanillin are natural flavors. Neither is plausible.
                                  17
                                               First, he asserts that the label violates § 101.22(i)(1)(ii). As relevant here, that subsection
                                  18
                                       states that a manufacturer cannot call its product a “vanilla” product without any qualifier if the
                                  19
                                       amount of natural vanilla in the product is “insufficient to independently characterize the food.”
                                  20
                                       In such circumstances, the name of the characterizing flavor, here, vanilla, “shall be immediately
                                  21
                                       followed by the word ‘flavored.’” Id. Plaintiff contends that the vanilla bean in the product is
                                  22
                                       insufficient to independently characterize the Product’s vanilla flavor. As support he identifies the
                                  23
                                       Product test that shows that the flavoring ingredients most present in the Product are vanillin and
                                  24
                                       maltol. (Dkt. No. 35-2 at 6.) But at oral argument, Plaintiff conceded that vanillin is or can be
                                  25
                                       derived from the vanilla bean and that Plaintiff has no good faith basis for alleging that the vanillin
                                  26
                                       in the Product is not from vanilla bean. Thus, the Product test does not make it plausible that the
                                  27
                                       Product does not contain a sufficient amount of vanilla bean to give the Product its vanilla taste.
                                  28
                                                                                             8
                                          Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 9 of 10




                                   1          Plaintiff attempts to save his claim by arguing that Defendant conceded in its first motion

                                   2   to dismiss that the amount of vanilla bean in its Product is insufficient to independently

                                   3   characterize the Product’s vanilla flavor. In particular, he emphasizes Defendant’s statement that

                                   4   the product has “a touch of natural vanilla” and is “present in small amounts, providing the light

                                   5   hint of vanilla typically used in soymilks.” (Dkt. No. 41 at 23 (citing Dkt. No. 23 at 13).)

                                   6   Defendant’s statements do not support a plausible inference that Defendant’s product does not

                                   7   contain sufficient vanilla bean to independently characterize the vanilla flavor. To the contrary,

                                   8   Defendant instead argued that Plaintiff’s original complaint admitted that the Product adds a

                                   9   combination of flavorings, regardless of whether they have a vanilla taste, to “ensure ‘greater

                                  10   consistency in pricing, availability and quality.’” (Dkt. No. 23 at 12-13.) Defendant then

                                  11   explained: “The inclusion of such flavors does not mean that there is not enough vanilla extract to

                                  12   supply the vanilla taste of the final product, or that the soymilk would still not have that ‘touch’ of
Northern District of California
 United States District Court




                                  13   vanilla if the other natural flavors were removed. It simply helps produce a satisfying, consistent,

                                  14   high-quality product.” (Id. at 13.) Thus, Defendant argued the exact opposite of what Plaintiff

                                  15   contends it admitted. Defendant’s representation that its Product contains a “touch of natural

                                  16   vanilla” does not support a plausible inference that it does not contain enough natural vanilla to

                                  17   independently characterize the Product’s vanilla flavor. Plaintiff’s reliance on Zaback v. Kellogg

                                  18   Sales Company, Case No. 3:20-cv-00268-BEN MSB, 2020 WL 6381987 (S.D. Cal. October 29,

                                  19   2020) misstates that court’s holding, as Plaintiff conceded after oral argument. (Dkt. No. 48.)

                                  20          Second, at oral argument—but not in his opposition brief—Plaintiff argued that

                                  21   Defendant’s labelling of the Product violates § 101.22(i)(1)(iii). That subsection provides:

                                  22                  If the food contains both a characterizing flavor from the product
                                                      whose flavor is simulated and other natural flavor which simulates,
                                  23                  resembles or reinforces the characterizing flavor, the food shall be
                                                      labeled in accordance with the introductory text and paragraph
                                  24                  (i)(1)(i) of this section and the name of the food shall be immediately
                                                      followed by the words “with other natural flavor”.
                                  25

                                  26   This section means that if, for example, a product does not contain enough real vanilla to

                                  27   independently characterize a product’s vanilla flavor (hence, the product falls within (i)(1)(i)), and

                                  28   the product contains other natural flavors which simulate, resemble or reinforce the vanilla flavor,
                                                                                          9
                                         Case 3:20-cv-03221-JSC Document 49 Filed 04/22/21 Page 10 of 10




                                   1   then the label must comply with (i)(1)(i) and have the word “natural” precede “vanilla” and it

                                   2   must also say “with other natural flavor” after the name of the food. But as explained above,

                                   3   Plaintiff has not alleged and cannot allege that the Product does not have a sufficient amount of

                                   4   vanilla to independently characterize its vanilla flavor; thus, this subsection does not apply.

                                   5          Plaintiff has therefore not plausibly alleged that Defendant’s labeling violates any federal

                                   6   regulations.

                                   7                  2. Sherman Act

                                   8          With respect to the Sherman Act, Plaintiff lists various provisions which he contends

                                   9   Defendant violated, but the cited provisions are based on Plaintiff’s false advertising claims and

                                  10   thus fail for the same reasons those claims fail. (SAC at ¶ 58.)

                                  11                                                     ***

                                  12          Plaintiff has failed to state a claim under the UCL’s unlawful prong based on either the
Northern District of California
 United States District Court




                                  13   FDCA regulations or the Sherman Act.

                                  14                                              CONCLUSION

                                  15          For the reasons stated above, Defendant’s motion to dismiss is GRANTED. Because the

                                  16   Court has concluded that Plaintiff’s SAC fails to state a claim, it need not and does not address

                                  17   Defendant’s preemption, standing, or restitution arguments. The dismissal is without leave to

                                  18   amend as amendment would be futile given that Plaintiff has already filed three different

                                  19   complaints in this lawsuit, plus many times that number of complaints in the other unsuccessful

                                  20   vanilla labelling lawsuits brought by these same Plaintiff’s counsel. Judgment for Defendant and

                                  21   against Plaintiff will be entered in a separate order.

                                  22          This Order disposes of Dkt. No. 38.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 22, 2021

                                  25

                                  26
                                                                                                     JACQUELINE SCOTT CORLEY
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                          10
